Case 1:16-cr-O0500-RMB Document 445 Filed 04/30/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORE

 

-- xX
UNITED STATES OF AMERICA
V. 16 CR 500 (RMB)
KELVING HERNANDEZ, ORDER
Defendant
mene nee eee eeeeeeeeee eee a X

 

Upon motion of the defendant, Kelving Hernandez, to release passport and good cause
appearing,

IT IS HEREBY ORDERED that Mr. Hernandez’s Passport that was surrendered to Pre-

Trial Services is returned to Mr. Hernandez. In the event Mr. Hernandez’s Passport is expired, Mr
Hernandez is permitted to apply for a new passport.

 

 

 

 

 

DATEDS® of April 2020. ‘USDC SRNY :

z. DPOCUMEN T [
A ELECTRONICALLY FELED
° es

ipoc a
DATE FILED: UpBo] ZOO

 

  

RICHARD M. BERMAN
USS. District Court Judge

 

 

 

 
